DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 on Page 9, Paragraph 2, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Kim (KR101210439B1) teaches in claim 1 that an emergency braking fastening command unit configured to make emergency braking to the railroad vehicle when the reception error determining unit determines the operation state of the receiving unit as an error state. 
In response to applicant's argument on Page 9, Paragraph 4, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “similar to Sugita, Maekawa does not disclose or suggest activating the emergency brake to stop the track before the end of track so that the collision is prevented”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nevertheless, Kim teaches in step S30, “when the reception error determination unit 24 determines that the operation state of the [signal] reception unit 10 is an error state, the emergency braking command unit 26 controls the emergency braking to be fastened to the railway vehicle. Through this, it is possible to prevent the occurrence of a safety accident due to the failure of the receiver 10.”
Applicant’s arguments on Page 10, Paragraphs 1-2, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As applicant admitted on Page 8, 
Though Sugita does not explicitly teach activating an emergency brake, Kim teaches in Paragraph 0017, “[i]n the emergency braking control apparatus for a railway vehicle according to the present invention, the control unit is a storage unit for storing information about the change point of the beacon signal is changed, even after the railway vehicle moves by a predetermined distance from the change point when the receiver receives the same beacon signal, the reception error determination unit for determining the operation state of the receiver as an error state and the emergency error braking to the signal railway vehicle when the reception error determination unit determines the operation state of the receiver as an error state it characterized in that it comprises an emergency braking fastening command to be fastened.” Kim’s “reception error determination unit for determining the operation state of the receiver as an error state” corresponds to applicant’s “determination that the received radio signal is no longer received.” In Kim’s specific invention, the system expects to receive different, respective signals as the train reaches different points along the track. This indicates a proper/expected signal or a non-error state, which does not require an emergency braking. When the receivers receives a repeated signal, then the reception error determination unit determines that there is an error and initiates the emergency braking. This is an example of no longer receiving the expected radio signal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal from the ground communication means that is no longer received, as taught by Sugita, using the emergency braking in response to a signal error functionality, as see Paragraph 0038 of Kim).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 8, 9, 11, 12, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita (US20050133673A1) in view of Kim (KR101210439B1).
Regarding claim 1, Sugita teaches a terminal protection apparatus installed in a train, the train including a receiver that receives a radio signal indicating a stop-position before an end of a track from a balise (see Paragraph 0044 for the ground train controller 101 that has a stop position generation unit 403; see also Paragraph 0070 for However, balises (the balises can transmit installation position information, so that they can be replaced with balises for position correction) are installed at the station, so that quick confirmation of position detection is enabled and the safety can be improved. Further, at the necessary parts of the station as a basis, balises capable of communicating between the ground and the train are installed, and on the train side, information such as the car ID, speed, and moving direction is received from a train using them, so that the train transition before and after the boundary of balises at the installation part is confirmed, and the existence on rail is controlled, and the train stop limit information is simultaneously transmitted to the train, thus the train control and safety control can be executed); 
and a stop determination function for determining whether or not the train has stopped, the terminal protection apparatus being configured to perform: detecting reception of the radio signal by the receiver (see Figure 10 for a flow chart that shows the process flow of an example of the train detection process wherein the steps detect whether or not a car ID was received S10-1, whether communication is finished S10-2,whether communication has been realized S20-4, etc., all of which corresponds to detecting the reception of the radio signal by the receiver); 
determining continuously by the stop determination function whether or not the train has stopped, until the train stops (see Paragraph 0057 for at Step S10-1, whether the car ID (for example, #i) is received from at least one of the on-train communication means 205 and 206 or not is decided. If the decision shows that the car ID is not received yet, it means that the train does not arrive at the platform yet, so that until it is received, Step S10-1 is repeated (which indicates the continuous determination of whether or not the train has arrived and stopped at the platform). When the train arrives at the platform soon, firstly, communication between the on-train communication means 205 and the ground communication means 104 is executed, and continuously, at the point of time when the train perfectly arrives at the fixed position of the platform, communication is executed between the on-train communication means 205 and the ground communication means 103 and between the on-train communication means 206 and the ground communication means 104, thus the car ID (#i) is received by the ground train controller 101);
determining whether or not the received signal is no longer received (see Paragraph 0058 wherein the communication is realized between the on-train communication means 206 and the ground communication means 103 and whether the car ID (#i) and the speed of the car 100 (passing speed during the communication between the on-train communication means 206 and the ground communication means 103) are received or not is decided).
Sugita fails to explicitly teach and stopping the train before the end of the track by activating an emergency brake in response to the determination that the received radio signal is no longer received, while the stop determination function has not determined that the train has stopped. 
However, Kim teaches stopping the train before the end of the track by activating an emergency brake in response to the determination that the received radio signal is no longer received, while the stop determination function has not determined that the train has stopped (see Paragraph 0017, “[i]n the emergency braking control apparatus for a railway vehicle according to the present invention, the control unit is a storage unit for storing information about the change point of the beacon signal is changed, even after the railway vehicle moves by a predetermined distance from the change point when the receiver receives the same beacon signal, the reception error determination unit for determining the operation state of the receiver as an error state and the emergency error braking to the signal railway vehicle when the reception error determination unit determines the operation state of the receiver as an error state it characterized in that it comprises an emergency braking fastening command to be fastened.” Kim’s “reception error determination unit for determining the operation state of the receiver as an error state” is an example of which corresponds to applicant’s “determination that the received radio signal is no longer received.” In Kim’s specific invention, the system expects to receive different, respective signals as the train reaches different points along the track. This indicates a proper/expected signal or a non-error state, which does not require an emergency braking. When the receivers receives a repeated signal, then the reception error determination unit determines that there is an error and initiates the emergency braking. This is also an example of no longer receiving the expected radio signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal from the ground communication means that is no longer received, as taught by Sugita, using the emergency braking in response to a signal error functionality, as taught by Kim, for the purpose of preventing the occurrence of a safety accident due to the failure of the receiver 10 and improving the stability and reliability of the railway vehicle. The effect is greatly improved (see Paragraph 0038 and 0026 of Kim).
Regarding claim 3, Sugita teaches the terminal protection apparatus as defined in claim 1, further being configured to perform: measuring a traveling position of the train (see Paragraph 0040 for main functions such as own train position calculation and speed control based on the stop limit are executed);
and activating the brake when the traveling position of the train reaches the disposed position of the balise before detecting the reception of the radio signal (see Paragraph 0043 for in the brake controller 302, on the basis of a protection pattern generated by the protection pattern generation unit 301, using the own train position information from the existence on-rail position calculator 300 and the present speed information, whether the present speed information is higher than the speed on the protection pattern corresponding to the present position or not is decided. When the present speed is higher, a deceleration instruction is given to the drive unit 203 (corresponds to activating a brake); see also Paragraph 0070 for the train transition before and after the boundary of balises at the installation part is confirmed, and the existence on rail is controlled, and the train stop limit information is simultaneously transmitted to the train, thus the train control and safety control can be executed). Sugita fails to explicitly teach activating the emergency brake.
However, Kim teaches activating the emergency brake (see Paragraph 0021 for an emergency braking execution command step of causing an emergency braking to be coupled to the railway vehicle when it is determined that the reception error determination step is determined as a state and the operation state of the receiver is an error state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal from the ground communication means that is no longer received, as taught by Sugita, using the emergency braking in response to a signal error functionality, as taught by Kim, for the purpose of preventing the occurrence of a safety accident due to the failure of the receiver 10 and improving the stability and reliability of the railway vehicle. The effect is greatly improved (see Paragraph 0038 and 0026 of Kim).
Regarding claim 6, Sugita teaches the terminal protection apparatus as defined in claim 1, further being configured to perform activating the brake when the received radio signal is no longer received before given departure permission information is received after the stop determination function has determined that the train has stopped (see Paragraph 0054 for if the decision at Step S8-8 shows that the stop limit is not received (corresponds to radio signal no longer being received) or after execution of Step S8-9, Step S8-10 is executed. At Step S8-10, in the brake controller 302, the own-train speed and the protection pattern corresponding to the own-train position are compared, and if the own-train speed is higher than the protection pattern, a deceleration instruction is given to the drive unit 203, thus the car 100 is decelerated to prevent the own-train speed from exceeding the protection pattern). Sugita fails to explicitly teach activating the emergency brake.
However, Kim teaches activating the emergency brake (see Paragraph 0021 for an emergency braking execution command step of causing an emergency braking to be coupled to the railway vehicle when it is determined that the reception error determination step is determined as a state and the operation state of the receiver is an error state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal from the ground communication means that is no longer received, as taught by Sugita, using the emergency braking in response to a signal error functionality, as taught by Kim, for the purpose of preventing the occurrence of a safety accident due to the failure of the receiver 10 and improving the stability and reliability of the railway vehicle. The effect is greatly improved (see Paragraph 0038 and 0026 of Kim).
Regarding claim 8, see the corresponding limitations of claim 6.
Regarding claim 9, see the corresponding limitations of claim 1.
Regarding claim 11, see the corresponding limitations of claim 3.
Regarding claim 12, see the corresponding limitations of claim 3.
Regarding claim 14, see the corresponding limitations of claim 6.
Regarding claim 16, see the corresponding limitations of claim 8.
Regarding claim 17, see the corresponding limitations of claim 1.
Regarding claim 18, the terminal protection apparatus as defined in claim 1, wherein the radio signal is received by the receiver when the train enters a signal arriving range of the balise and the received signal is no longer received when the train exits the signal range (see Paragraph 0012 for thus the speed of each of the trains is controlled, to which a system, when each of the trains approaches its specific range, by communication between communication devices installed on the ground and train, capable of receiving car information from the on-train device of each of the trains by the ground equipment is added; see also Paragraph 0014 for even when any failure occurs in radio, confirmation of train existence on-rail and safety control can be continued by the backup system and improvement of the operation rate is expected. Further, in the state that after such a failure occurs, confirmation of train existence on-rail and safety control can be continued, even when a failure further occurs in the essential section of the backup system, at least confirmation of train existence on-rail can be continued…communication devices are installed in the station yard, so that quick confirmation of incoming and outgoing is enabled and the safety can be improved).
Regarding claims 19 and 20, see the corresponding limitations of claim 18.

Claim 2, 4, 5, 7, 10, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita and Kim in further view of Kane (US20040124315A1).
Regarding claim 2, Sugita and Kim teach the elements of the present invention as discussed above but fail to explicitly teach the terminal protection apparatus as defined in claim 1, further being configured to perform activating the emergency brake when a reception duration during which the detection of the reception of the radio signal reaches a predetermined time period before the stop determination function has determined that the train has stopped.
However, Kane teaches the terminal protection apparatus as defined in claim 1, further being configured to perform activating the emergency brake when a reception duration during which the detection of the reception of the radio signal reaches a predetermined time period before the stop determination function has determined that the train has stopped (see Paragraph 0024-0025 if a wayside status device 180 does not respond at step 220 or reports a status indicative of a problem at step 222 after being interrogated at step 216, the control module 110 warns the engineer/operator of the problem via the pendant 170 at step 230. A second time period within which the operator must acknowledge the warning and slow the train to a reduced speed is associated with the warning. This time period may be a predetermined number based on a worst-case stopping distance, or may be calculated dynamically based on factors such as the current speed of the train, the braking characteristics of the brakes on the train, the weight of the train, the distribution of weight on the train, and/or the grade of the track as determined from the map database 130 using the train position from the positioning system 120, or other factors as discussed in the above-referenced co-pending U.S. patent application. If the conductor/engineer fails to acknowledge the warning at step 232 within the second time period, the control module 110 commands the brake interface to stop the train at step 242. The control module 110 then notifies the dispatcher of the stopped train at step 244).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signaling safety system, as taught by Sugita, and the emergency braking function when the proper signal is not received, as taught by Kim, using the predetermined time period, as taught by Kane, for the purpose of safety. This will detect malfunctions or changes after the initial from causing an accident (see Paragraph 0023 of Kane).
Regarding claim 4, Sugita teaches the terminal protection apparatus as defined in claim 2, further being configured to perform: measuring a traveling position of the train (see Paragraph 0040 for main functions such as own train position calculation and speed control based on the stop limit are executed); 
and activating the brake when the traveling position of the train reaches the disposed position of the balise before detecting the reception of the radio signal (see Paragraph 0043 for  In the brake controller 302, on the basis of a protection pattern generated by the protection pattern generation unit 301, using the own train position information from the existence on-rail position calculator 300 and the present speed information, whether the present speed information is higher than the speed on the protection pattern corresponding to the present position or not is decided. When the present speed is higher, a deceleration instruction is given to the drive unit 203 (corresponds to activating a brake); see also Paragraph 0070 for the train transition before and after the boundary of balises at the installation part is confirmed, and the existence on rail is controlled, and the train stop limit information is simultaneously transmitted to the train, thus the train control and safety control can be executed). Sugita fails to explicitly teach activating the emergency brake.
However, Kim teaches activating the emergency brake (see Paragraph 0021 for an emergency braking execution command step of causing an emergency braking to be coupled to the railway vehicle when it is determined that the reception error determination step is determined as a state and the operation state of the receiver is an error state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal from the ground communication means that is no longer received, as taught by Sugita, using the emergency braking in response to a signal error functionality, as taught by Kim, for the purpose of preventing the occurrence of a safety accident due to the failure of the receiver 10 and improving the stability and reliability of the railway vehicle. The effect is greatly improved (see Paragraph 0038 and 0026 of Kim).
Regarding claim 5, Sugita and Kim teach the elements of the present invention but fail to explicitly teach the terminal protection apparatus as defined in claim 1, further being configured to perform: receiving failure information on the balise and activating the emergency brake in response to the reception of the failure information. 
However, Kane teaches receiving failure information on the balise (see Paragraph 0009 for the wayside status device (corresponds to a balise) fails to respond, the control module automatically records a malfunction and reports the malfunction);
 and activating the emergency brake in response to the reception of the failure information (see Paragraph 0024 for if a wayside status device 180 does not respond at step 220 or reports a status indicative of a problem at step 222 after being interrogated at step 216, the control module 110 warns the engineer/operator of the problem via the pendant 170 at step 230. A second time period within which the operator must acknowledge the warning and slow the train to a reduced speed is associated with the warning. This time period may be a predetermined number based on a worst-case stopping distance, or may be calculated dynamically based on factors such as the current speed of the train, the braking characteristics of the brakes on the train, the weight of the train, the distribution of weight on the train, and/or the grade of the track as determined from the map database 130 using the train position from the positioning system 120, or other factors as discussed in the above-referenced co-pending U.S. patent application; see Paragraph 0025 for if the conductor/engineer fails to acknowledge the warning at step 232 within the second time period, the control module 110 commands the brake interface to stop the train at step 242. The control module 110 then notifies the dispatcher of the stopped train at step 244).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signaling safety system, as taught by Sugita, and the emergency braking function when the proper signal is not received, as taught by Kim, using the predetermined time period, as taught by Kane, for the purpose of safety. This will detect malfunctions or changes after the initial from causing an accident (see Paragraph 0023 of Kane).
Regarding claim 7, Sugita teaches the terminal protection apparatus as defined in claim 2, further being configured to perform activating the emergency brake when the received radio signal is no longer received before given departure permission information is received after the stop determination function has determined that the train has stopped (see Paragraph 0054 for if the decision at Step S8-8 shows that the stop limit is not received (corresponds to radio signal no longer being received) or after execution of Step S8-9, Step S8-10 is executed. At Step S8-10, in the brake controller 302, the own-train speed and the protection pattern corresponding to the own-train position are compared, and if the own-train speed is higher than the protection pattern, a deceleration instruction is given to the drive unit 203, thus the car 100 is decelerated to prevent the own-train speed from exceeding the protection pattern).

Regarding claim 13, see the corresponding limitations of claim 5.
Regarding claim 15, see the corresponding limitations of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tippey (US 20150102177 A1) teaches a method for improving the ability to enhance safety by providing an optimized train driving strategy using wayside signaling while conforming to the requirements of an "Automatic Train Protection" (ATP) System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665